Ireland, Associate Justice.
The bill of exceptions saved by appellants during the progress of the trial, recites—
“After the evidence was concludéd and before the case was submitted to the jury, the presiding judge announced Ms opinion that, as it appeared conclusively in the testimony that defendants, Ealph Levy & Co., by their attorney, had ordered J. B. Good, the sheriff of Colorado county, to release the property attached in the suit, No. 2806, styled Ralph Levy & Co. v. James McDowell, the sheriff and his sureties were not responsible in tMs suit for the goods subsequent to the receipt by him of said order;” to which the appellants excepted.
This was error, for three reasons: It was a charge upon the evidence, it was' verbal, and, thirdly, it was not correct in point of law.
What had been proven was a question for the jury to find. The statute proMbits a verbal charge. (Paschal’s Dig., art. 1464.)
It was the duty of the sheriff, when he received instructions to release the levy, to return the goods to the defendant McDowell, or to his agent, and he and his sureties were responsible to the owner of the goods for their value in case he failed to do so; and the instruction or declaration in presence of the jury was therefore erroneous as a proposition of law.
There is no finding of the jury and no disposition of the cause as between the plaintiffs and Good and Ms sureties, in any way, and the cause must be reversed on that point.
But the plaintiff Field (and he is the real and only plaintiff that makes an appearance in the cause) fails wholly’ to show Mmself entitled to a judgment. His own testimony is all the evidence he adduced either as to his interest in the property levied on or as to its value.’ ’ He says lie was a' secret partner of McDowell, and that he was “interested” in the goods levied on. But he does not state in what way or to what extent he was a partner; or to what extent, whether an equal one-half owner; or “interested” to the extent of one *227fourth, one third, a half, or to what extent. He says he was at Brownsville when the goods were levied on, and only judges of their value by an inspection of the invoice. This evidence as to the value of the goods could scarcely be allowed to outweigh the- evidence of Good and others, who handled the goods, and who must have had a much better opportunity of judging of their value. ■
The judgment is reversed and the cause remanded.
Reversed and remanded.